19-23013-rdd           Doc 51         Filed 10/28/19          Entered 10/28/19 13:32:57                 Main Document
                                                             Pg 1 of 2




                                                                                                                  Via ECF

October 28, 2019                                                                                          Daniel A. Fliman
                                                                                                 Direct Dial: 212.806.5601
                                                                                                        Fax: 212.806.6006
                                                                                                     dfliman@stroock.com
The Honorable Robert D. Drain
United States Bankruptcy Court
300 Quarropas Street
White Plains, NY 10601-4140

Re:       In re 53 Stanhope LLC, et al., Case No. 19-23013 (RDD) (Bankr. S.D.N.Y.)

To the Honorable Robert D. Drain:

       Brooklyn Lender LLC (“Brooklyn Lender”) respectfully submits this letter to provide
notice to the Court of the Debtors’ failure to comply with this Court’s October 16, 2019
Scheduling Order with Respect to Discovery and Briefing Schedule in Connection with
Brooklyn Lender’s Rule 2004 Application and Confirmation of the Debtors’ Proposed Plan of
Reorganization [Docket No. 47] (the “Scheduling Order”).

       On September 9, 2019 (the “September 9 Hearing”), the Court held (1) a hearing with
respect to approval of the Debtors’ proposed Disclosure Statement1 and (2) a conference with
respect to discovery sought by Brooklyn Lender pursuant to the 2004 Application Order.

        At the September 9 Hearing, the Court directed Brooklyn Lender and the Debtors to
agree upon a schedule with respect to (a) discovery sought by Brooklyn Lender pursuant to the
2004 Application Order, (b) discovery sought by any parties in connection with confirmation of
the Proposed Plan and (c) briefing in connection with confirmation of the Proposed Plan. In
connection therewith, the Debtors, based on the Court’s further direction, committed to file
right away an objection to Brooklyn Lender’s claims. Over the subsequent month and a half, the
parties worked diligently on a comprehensive scheduling order, which resulted in the
Scheduling Order.

        The Scheduling Order sets October 25, 2019 as the “[d]eadline for the Debtors to file any
objections to Brooklyn Lender’s claims.” The Scheduling Order provides that “the Court will not
amend [the Scheduling Order] unless presented with (i) proof of cause beyond the control of the
party seeking amendment and (ii) timely application as soon as possible after the party seeking
amendment learns of the cause.” The Scheduling Order further cautions that “FAILURE TO
COMPLY WITH THIS ORDER MAY RESULT IN DISMISSAL OR OTHER SANCTIONS.”


1       Capitalized terms used herein but not defined shall have the meanings ascribed to them
in the Scheduling Order.


STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com
19-23013-rdd           Doc 51         Filed 10/28/19          Entered 10/28/19 13:32:57          Main Document
                                                             Pg 2 of 2

The Honorable Robert D. Drain
October 28, 2019
Page 2 of 2

       The October 25, 2019 deadline was intended to kickstart discovery related to the
Confirmation Hearing. To that end, Brooklyn Lender agreed to serve its confirmation related
discovery on November 4, 2019, or a little over a week after the Debtors were set to file their
claim objection, giving Brooklyn Lender sufficient time to review it and to draft their requests
accordingly.

        The Debtors failed to file any claim objection on or before October 25, 2019. Instead, on
the evening of Sunday, October 27, 2019, and without any explanation for such delay, the
Debtors tardily filed their Objection to Brooklyn Lender LLC [sic] Claims [Docket No. 50] (the
“Claim Objection”).2 At no time prior to filing the Claim Objection did the Debtors preview, or
explain the reasons for, such delay with Brooklyn Lender. Moreover, Brooklyn Lender has not
been made privy to any request by the Debtors to the Court to amend the Scheduling Order.
Indeed, as of the date hereof, Brooklyn Lender has seen no “proof of cause beyond the [Debtors’]
control” warranting any extension. Rather, it appears that the Debtors simply ignored the
deadline for filing the Claim Objection -- a deadline to which the Debtors agreed when the
parties negotiated the Scheduling Order, and which has been ordered by the Court.

        Given the unequivocal wording of the Scheduling Order, and in view of the Debtors’
pattern of dilatory litigation tactics, Brooklyn Lender respectfully requests that the Court require
the Debtors to explain what “proof of cause beyond [their] control” exists to warrant an
extension of their time to file the Claim Objection -- barring which, the Claim Objection should
be stricken.

Respectfully Submitted,

/s/ Daniel A. Fliman

Daniel A. Fliman

cc:       Mark Frankel, Esq.
          Susan Mauro, Esq.
          Serene Nakano, Esq.




2      It is noteworthy that the Debtors only filed the Claim Objection after counsel for
Brooklyn Lender, on October 27, 2019, notified Debtors’ counsel that the Debtors had waived
the right to object to Brooklyn Lender’s claims by missing (and seemingly ignoring) this
deadline.


STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com                   2
